Citation Nr: 0736055	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits in an amount to be determined.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.  The veteran testified before the 
undersigned Veterans Law Judge in August 2007; a transcript 
of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claim on appeal.

The issue listed on the Certification for Appeal is 
"entitlement to waiver of recovery of an overpayment of VA 
benefits in the calculated amount of $44,883.93."  However, 
as evidenced by the recitation of facts below, it is not 
clear from the current record (1) if and when the veteran was 
properly notified of the creation of the various overpayments 
constituting this total debt, and (2) if and when timely 
requests for waiver of recovery were received for these 
overpayments.  Until evidence is associated with the claims 
folder which resolves these issues, the Board cannot make a 
final decision on the veteran's claim on appeal.




I. Factual Background 

By letter dated in July 1991, the veteran was granted 
entitlement to nonservice-connected (NSC) pension benefits at 
the rate for a single veteran; this award was effective March 
15, 1991.  An August 1991 letter informed the veteran that as 
of June 1, 1991, his NSC pension award was adjusted to 
reflect payment at a rate of a veteran with three dependents 
(spouse and two children).  Total income for each family 
member was reported as $0.

Although the record lacks any documentation of such request, 
the veteran apparently reported his October 1, 1993, pension 
check in the amount of $1,047 stolen or lost, and requested a 
replacement check.  A replacement check was sent to the 
veteran.  However, on December 13, 1993, the RO received a 
copy of the "missing" check for $1,047; it had been 
endorsed and deposited by the veteran.  In cashing both 
checks, the veteran created an overpayment in the amount of 
$1,047.  It is not clear from the record how the veteran was 
informed of the creation of this overpayment; however, in 
January 1994, a request for a waiver of this $1,047 
overpayment was received.  In February 1994 a Referral of 
Indebtedness (Referral) to the Committee on Waivers and 
Compromises (Committee) was completed.  The "total 
indebtedness" typed on the Referral is $1,047.  Handwritten 
over this amount is $44,833.93 with a note that audit sheets 
are attached explaining how this debt was created.  Multiple 
date stamps on this Referral indicate that this form was 
returned to the Des Moines RO four times between February 
1994 and May 1995.

In July 1994, the veteran was sent a letter proposing to 
reduce his NSC pension benefits based on previously 
unreported income for the years 1991 and 1992.  This letter 
informed the veteran that, based on the income information 
received, his NSC pension award would be terminated as of 
February 1, 1992.  The veteran phoned the Debt Management 
Center (DMC) in St. Paul, Minnesota in August 1994 and 
requested a suspension on collection of "his overpayment."  
It is not clear to what overpayment the veteran's request 
refers.  The VA employee who spoke with the veteran noted 
that his request for waiver could not be processed because 
the claims file was at the Board.

Records associated with the claims file indicate that, 
similar to the "missing" October 1, 1993, benefits check in 
the amount of $1,047, the veteran reported his June 1, 1994, 
benefit check in the amount of $1,075 stolen or lost.  As 
with the October 1993 check, there is no documentation of the 
veteran's request for a replacement payment.  Nevertheless, 
VA issued payment in the form of a $600 check and a $475 
check.  On December 30, 1997, the RO received a copy of the 
original June 1, 1994, check in the amount of $1,075; it had 
been endorsed and deposited by the veteran.  As above, the 
veteran's act of cashing all three checks created an 
overpayment in the amount of $1,047.  It is not clear from 
the record how the veteran was informed of the creation of 
this overpayment, nor is it clear when the RO received a 
request for waiver of recovery of this overpayment.  
Nevertheless, a waiver appears to have been considered by the 
Committee, and denied.  More will be said about the issue of 
whether a request for a waiver was received below.

On September 21, 1994, a letter was sent to the veteran 
notifying him that his NSC pension benefits were being 
adjusted to reflect the previously unreported income for he 
and his spouse for the years 1991 and 1992.  This letter 
informed him that this action would result in an overpayment 
and that he would soon receive a letter regarding the amount 
of this overpayment and his appellate rights.  No such letter 
is associated with the claims folder.  On the same day, the 
veteran was sent a Bill for Collection in the amount of 
$2,500 related to his participation in a Vocational 
Rehabilitation program.  

On September 27, 1994, a letter was sent from the DMC to the 
Committee requesting an update on the veteran's waiver 
request referred to Committee in June 1994.  A handwritten 
note dated October 5, 1994, indicates that the waiver action 
cannot be processed because the claims file is at the Board 
for an unrelated matter.

In November 1994, a letter was sent to the veteran from a 
Vocational Rehabilitation Counselor which referenced a 
September 14, 1994 letter.  According to the November 1994 
communication, the September letter informed the veteran of 
the initiation of an accounts receivable.  Without more 
information, the Board presumes that the September 14, 1994, 
is related to the September 1994 Bill for Collection in the 
amount of $2,500.  The November 1994 letter was eventually 
returned to the RO in February 1995; no forwarding address 
was on file for the veteran.

A letter was received by the RO from the veteran in March 
1995 requesting "information concerning my overpayment."  
It asks the RO to provide information regarding how the 
overpayment occurred.  In response to the veteran's request, 
an April 1995 letter explains that the veteran's NSC pension 
benefits were terminated as a result of a project verifying 
his and his spouse's 1991 income.  The April 1995 letter 
refers to signed statements dated March 24, 1994, verifying 
previously unreported 1991 income for the veteran and his 
spouse.  Information was also received from Conagra, Inc. 
regarding the veteran's spouse's wages during 1991, 1992, and 
1993.  The letter states that, based on this information, the 
veteran's award was terminated effective July 1, 1991.  

Shortly thereafter, in May 1995, the veteran sent a letter to 
the Portland, Oregon RO, which was subsequently forwarded to 
the Des Moines, Iowa RO, requesting a waiver of the 
overpayment charged against him.  He asserts that he was not 
given due process at the time.

On June 9, 1995, the Committee issued its denial of the 
veteran's January 24, 1994 request for a waiver of 
overpayment.  The original amount of debt is listed as 
$1,047; the total indebtedness is listed as $44,883.93.  A 
review of the Committee's decision reveals that it denied a 
waiver for recovery of overpayment for the following amounts: 
(1) $1,047 related to October 1993 pension check; (2) $1,075 
related to June 1994 pension check; (3) $40,261.93 related to 
retroactive adjustment to NSC pension benefits.  Thus, the 
veteran's total overpayment considered for waiver was equal 
to $42,383.93.  The Board observes that this is $2,500 less 
than the $44,883.93 total indebtedness referred to elsewhere 
in the Committee's decision.  Finally, the Committee's 
decision expressly states it's waiver decision does not 
address the veteran's overpayment of $2,500 resulting from a 
Vocational Rehabilitation program.  It notes that it will 
only be considered upon receipt of a request from the veteran 
for a waiver of this overpayment.  

Following the Committee's decision, a letter was sent to the 
veteran (at a Knoxville, Iowa address) in June 1995 notifying 
him that his request for wavier of his debt in the calculated 
amount of $44,883.93 was denied.  The veteran was also 
informed that this decision did not address his $2,500 
overpayment resulting from a Vocational Rehabilitation 
program, and that he must return the attached VA Form 21-4138 
if he desires consideration for a waiver of that overpayment.  

No response to the June 1995 letter was received from the 
veteran within one year of being sent.  Then, in July 1997, a 
letter titled "Waiver Request" was received from the 
veteran.  Shortly thereafter, the RO sent the veteran an 
August 1997 letter informing him that his request for waiver 
of recovery had been previously considered and denied and 
that he had not filed a timely notice of disagreement with 
this denial.  Thus, his denial of a waiver of recovery of 
overpayment in the amount of $44,883.93 was final.  The 
veteran promptly responded with a notice of disagreement with 
the August 1997 RO decision that he had not timely appealed a 
waiver denial.  Correspondence from this period reflects the 
veteran's assertions that although he was aware of the debt, 
he did not recall receipt of any denial of his request for a 
waiver.  Moreover, he indicated his disagreement with the 
previous Committee's decision to deny his waiver request.

In a decision dated in March 2001, the Board determined that 
the June 1995 decision did not become final within one year 
from the decision because the RO did not properly discharge 
its duties by mailing a copy of the June 1995 decision to the 
"latest address then of record."  The June 1997 
communication from the veteran does not indicate that he had 
notice that his request for a waiver had been denied.  It is 
not until August 1997 that the veteran is notified that his 
request was denied.  Within days of receipt of notice of the 
June 1995 decision, the veteran filed a notice of 
disagreement as to this decision.  Under the circumstances 
the Board accepted the veteran's August 1997 correspondence 
as a timely notice of disagreement.  In light of such 
decision, the Board then remanded the underlying issue of 
"entitlement to waiver of recovery of an overpayment in the 
calculated amount of $44,883.93" for issuance of a statement 
of the case.

A statement of the case was sent to the veteran in August 
2003, and he perfected his appeal in October 2003.  The case 
is now before the Board for appellate review.

II. Reasons for Remand

A review of the above factual background reveals a number of 
discrepancies in this record regarding this case, as well as 
raises several questions that must be answered prior to the 
Board issuing a final decision.  

The first question that is not adequately addressed by the 
current evidence of record is how and when the veteran was 
notified that these various overpayments were created.  With 
respect to all four overpayments discussed above, the claims 
file contains no communication(s) to the veteran regarding 
the creation of these overpayments, the amount of these 
overpayments, the procedures for appellate review if he 
should disagree with the creation of such overpayments, and 
the procedures for requesting a waiver of these overpayments.  
Evidence of notification of the creation of these 
overpayments is essential to adjudication of the veteran's 
claim.  Thus, any notification to the veteran of these 
overpayments should be located and associated with the claims 
folder.

In searching for these missing notification letters, the 
agency of original jurisdiction (AOJ) is directed to search 
for any "dummy" or temporary files that may be located at 
the Portland, Oregon RO, the Des Moines, Iowa RO, or the DMC 
in St. Paul, Minnesota.  Additionally, evidence identified 
above that is referenced in the current record, but not 
associated with the claims folder may be found in these 
locations.  Specifically, the Board is referring to the March 
24, 1994 signed statement by the veteran and communications 
from Conagra, Inc. verifying income for the veteran and his 
spouse for 1991 and 1992 referenced in the April 1995 letter 
from the Des Moines RO to the veteran.  Also potentially 
pertinent to this issue is the September 14, 1994 letter 
referred to in the November 1994 letter from Vocational 
Rehabilitation.  While this appeal is being remanded, this 
evidence should be located and associated with the claims 
folder.

The second question that is not adequately addressed by the 
current evidence of record is whether a timely request for a 
waiver was filed for each of the veteran's four overpayments.  
The Board notes that this issue is "inextricably 
intertwined" with the first question.  In this regard, the 
time limit for filing a timely request for a waiver does not 
begin to run until the veteran is properly notified of the 
creation of the overpayment.

The Board has carefully reviewed the entire claims file and 
was able to discern the following.  First, a request for a 
waiver was received in January 1994 specifically referencing 
the veteran's $1,047 overpayment.  Also of record is a May 
1995 letter requesting a "waiver of the overpayment charged 
against" him.  The veteran then goes on to discuss the 
termination of his payments beginning in September 1994.  
Finally, in July 1997, the veteran sent a "Waiver Request."  

The Board observes that without more information as to when 
the veteran was notified of the creation of these 
overpayments, it cannot determine whether a timely waiver was 
received.  Moreover, it appears from the numerous 
correspondence referencing the veteran's request for a waiver 
of recovery of $44,883.93 that all four overpayments have 
been considered at various times for waiver.  In this regard, 
the Board notes that a February 1994 audit attached to the 
February 1994 Referral to the Committee finds that the 
veteran's outstanding debt from the two missing checks, 
retroactive adjustment and termination of NSC pension 
benefits, and outstanding debt from Vocational Rehabilitation 
totals $44,883.93.  

Seeing as the issue of whether timely requests for waiver 
have been received for all of the veteran's outstanding 
overpayments is "inextricably intertwined" with the current 
issue on appeal, the Board finds that while this appeal is 
being remanded the AOJ should develop and adjudicate the 
issue of whether timely request for waivers were received.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review).  



Accordingly, the case is REMANDED for the following action:

1.  Search for any dummy files or 
temporary files related to the veteran at 
the Portland RO, Des Moines RO, and the 
Debt Management Center in St. Paul, 
Minnesota.  Associate any such files with 
the current claims folder. 

2.  Locate the September 14, 1994, letter 
referenced in November 1994 letter from a 
Vocational Rehabilitation Counselor to the 
veteran, and associate it with the claims 
folder.

3.  Locate the signed statement from the 
veteran dated March 24, 1994, and 
associate it with the claims folder.  See 
April 3, 1995, letter from Des Moines RO 
to the veteran.

4.  Locate the information received from 
Conagra, Inc. regarding the veteran's 
spouse's income from 1991 to 1993.  See 
April 3, 1995, letter from Des Moines RO 
to the veteran.

5.  Locate and/or obtain evidence which 
demonstrates the following.  If evidence 
is not associated with the claims folder 
sufficient to fully address the questions 
below, provide a summary of the AOJ's 
efforts to locate such evidence, including 
a discussion of what evidence was sought 
and from what sources.

(a) When and how was the veteran provided 
notice of the creation of the $1,047 
overpayment and/or his appellate rights?

(b) When and how was the veteran provided 
notice of the creation of the $40, 261.93 
overpayment related to the retroactive 
pension award adjustment and termination 
and/or his appellate rights?  Was he 
informed of the specific amount of this 
overpayment?  If so, what amount, and how 
and when was he notified of this amount?

(c) When and how was the veteran provided 
notice of the creation of the $1,075 
overpayment and/or his appellate rights?

(d) When and how was the veteran provided 
notice of the creation of the $2,500 
overpayment and/or his appellate rights?

6.  Locate and/or obtain evidence relevant 
to the issue of whether a timely request 
for waiver of recovery was received with 
respect to the veteran's four outstanding 
overpayments.  Following such development, 
adjudicate the following issues:

(a) Was a timely request for waiver of 
recovery received regarding an overpayment 
in the amount of $1,047?

(b) Was a timely request for waiver of 
recovery received regarding an overpayment 
in the amount of $1,075?

(c) Was a timely request for waiver of 
recovery received regarding an overpayment 
in the amount of $2,500?

(d) Was a timely request for waiver of 
recovery received regarding a $40,261.93 
overpayment related to the retroactive 
adjustment and termination of the 
veteran's NSC pension award?

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to waiver of recovery 
of an overpayment of VA benefits in an 
amount to be determined.  Unless the 
benefit sought on appeal is granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



